Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20     PageID.16779 Page 1 of 26




                               EXHIBIT 10




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 760
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16780 Page 2 of 26


                                                                                               Page 1
 1                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 2
     _____________________________
 3                                )
     SAN DIEGO UNIFIED PORT       )
 4   DISTRICT, a public           )
     corporation; and CITY OF     )
 5   SAN DIEGO, a municipal       )
     corporation,                 )                       Case No.
 6                                )                       3:15-cv-00578-WQH-AGS
     Plaintiffs,                  )
 7                                )
     vs.                          )
 8                                )
     MONSANTO COMPANY, SOLUTIA    )
 9   INC., and PHARMACIA          )
     CORPORATION,                 )
10                                )
     Defendants.                  )
11   _____________________________)
12
13
14                         VIDEOTAPED DEPOSITION OF:
15                        RICHARD DeGRANDCHAMP, Ph.D.
16                              Denver, Colorado
17                               June 18, 2019
18
19
20
21
22
23
24   Reported by: Melanie L. Giamarco, RMR CRR
25   Job No.: 161725

                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 761
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16781 Page 3 of 26


                                                                                               Page 2
 1                         June 18, 2019
 2                             9:00 a.m.
 3

 4            VIDEOTAPED DEPOSITION OF RICHARD
 5   DeGRANDCHAMP, Ph.D., taken by the Defendants, at
 6   1750 Welton Street, Denver, Colorado, before
 7   Melanie L. Giamarco, a Registered Professional
 8   Reporter, Registered Merit Reporter, Certified
 9   Realtime Reporter and Notary Public of the State of
10   Colorado.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 762
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16782 Page 4 of 26


                                                                                            Page 107
 1            Q.    That's all I asked.
 2            A.    All right.
 3            Q.    Okay.      Do you know what products Dow
 4   tested for cancer in the 1930s?
 5            A.    It'll be my same answer I gave you last
 6   time.    No.    They were tremendously proud of the
 7   fact that they conducted their first cancer study
 8   in the late 1930s, but as most companies are loathe
 9   to do, they didn't give any details.                             And they
10   didn't publish that study in the scientific
11   literature, that I could find.                       And I spent some
12   time looking for it.
13            Q.    Do you know what the product was that
14   they first tested?
15            A.    As I just said, I could not find any
16   information because, apparently, they didn't
17   publish it.
18            Q.    And you don't know what triggered their
19   interest in conducting that study, correct?
20            MR. CORLEY:          Objection, form.                   It's vague
21   and ambiguous.        Calls for the witness to speculate.
22            A.    No.
23            Q.    Do you know how many chemicals Dow
24   tested for cancer between 1930 and 1970?
25            A.    I do not.

                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 763
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16783 Page 5 of 26


                                                                                            Page 108
 1            Q.    Do you know how many chemicals Dow
 2   manufactured in that period of time?
 3            A.    As test compounds, or massive quantities
 4   like PCBs?
 5            Q.    How many chemicals did Mon- -- strike
 6   that.
 7            How many chemicals did Dow manufacture and
 8   sell between the 1930s and 1970s?
 9            A.    I have no firsthand knowledge of any
10   product study.
11            Q.    Do you have any knowledge of the
12   percentage of products that it manufactured and
13   sold between 1930 and 1970 that it tested for
14   cancer?
15            A.    I have no knowledge.
16            Q.    You are familiar with DuPont's
17   evaluation of the carcinogenicity of azo dyes in
18   the 1930s?
19            A.    Are you using DuPont as a euphemism for
20   Dr. Huber?      I'm not aware of any publication by
21   DuPont.     Are you including Dr. Huber and any
22   employee of -- yeah, we've discussed the Huber
23   study.     Is that what you're referring to?
24            Q.    Absolutely.
25            A.    Okay.      Well . . .

                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 764
 Case 2:15-cv-00201-SMJ   ECF No. 382-3       filed 01/28/20      PageID.16784 Page 6 of 26


                                                                                             Page 230
 1   content in the body.
 2            So there is another -- there's another
 3   factor here she hasn't taken into account, but I
 4   don't know definitively, sitting here, without me
 5   reviewing all my records, whether that was
 6   recognized back then or not.
 7            Q.    All right.           Let's go to the last
 8   paragraph.
 9            A.    Okay.
10            Q.    "Thus, despite positive laboratory
11   animal data, and except for chloracne, exposure to
12   PCBs has led to no convincing clinically
13   demonstrable chronic health effects in humans"; I
14   read that correctly?
15            A.    Yes.
16            Q.    And is that a correct statement of the
17   science as it existed in 1988?
18            MR. LAND:         Objection; lacks foundation,
19   calls for speculation.
20            A.    Sitting here today, I can't reconstruct
21   what was known in '88.
22            Q.    Have you seen anywhere in the
23   peer-reviewed scientific literature the statement
24   that had Monsanto conducted a chronic study of PCBs
25   using the same methodology and protocol as Fitzhugh

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 765
 Case 2:15-cv-00201-SMJ   ECF No. 382-3       filed 01/28/20      PageID.16785 Page 7 of 26


                                                                                             Page 231
 1   and Nelson in 1946, that PCBs would have been
 2   determined to be carcinogenic?
 3            A.    I have not seen anything published to
 4   that effect, no.
 5            Q.    Have you seen that hypothesis expressed
 6   anywhere in the literature that had Monsanto
 7   conducted a carcinogenicity assay or a chronic
 8   assay using the same protocol that Fitzhugh and
 9   Nelson did in 1946, that PCBs, more likely than
10   not, would have been determined to be carcinogenic?
11            A.    Is that different from the question you
12   just asked me?         I think they're the same question.
13            Q.    They're close.
14            A.    What's the difference, then?
15            Q.    Well, one is the statement, the other is
16   the suggestion of a hypothesis.
17            A.    Oh, did someone propose a hypothesis?
18   No, not that I'm aware of.
19            Q.    It's your belief that Fitzhugh and
20   Nelson's 1946 study --
21            A.    '47?
22            Q.    '47 -- demonstrated the carcinogenicity
23   of DDT?
24            A.    Yes.
25            Q.    Can you describe the protocol used by

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 766
 Case 2:15-cv-00201-SMJ   ECF No. 382-3       filed 01/28/20      PageID.16786 Page 8 of 26


                                                                                             Page 245
 1   in a paper that has nothing to do with cancer, does
 2   he state, does it have cancer?
 3            Q.    No, I didn't ask that at all.                              Please
 4   pay attention to my question, sir.
 5            A.    I'm trying.            I'm trying.
 6            Q.    Does the FDA know, in 1948, that DDT
 7   causes cancer in the liver of laboratory rats?
 8            A.    Yes.
 9            Q.    Did FDA ban DDT in 1948?
10            A.    Oh, that's -- no.                  No.
11            Q.    Did it ban DDT in 1950?
12            A.    No.
13            Q.    Did it ban DDT in 1960?
14            A.    It didn't have any authority to ban it.
15            Q.    Did it ban it, sir?                    That's my question.
16            MR. LAND:         Whoa, whoa, whoa, whoa, whoa,
17   whoa.
18            MR. CORLEY:           You yell at this witness and
19   we're going to quit.
20            MR. MILLER:           Authority or not.
21            MR. LAND:         This is out of line.
22            MR. CORLEY:           You need to back off a little
23   bit.
24            MR. MILLER:           Oh, stop it.
25            MR. LAND:         Do we need to take a break?

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 767
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16787 Page 9 of 26


                                                                                            Page 248
 1   DDT on food crops greatly expanded after Fitzhugh
 2   and Nelson's 1947 paper, correct?
 3            A.    I am not aware of the overall number of
 4   tons used, no.
 5            Q.    By 1950, if I understand your report
 6   correctly, it was understood in the scientific
 7   community that DDT could bioaccumulate?
 8            A.    After what time?
 9            Q.    1950.
10            A.    It was known much earlier than that,
11   but, yeah, certainly by 1950.
12            Q.    And by 1950, is it your testimony that
13   DDT was known to biomagnify?
14            A.    We're going to have to have a discussion
15   of this term, because it seems to have a loaded
16   meaning.      To me, I use biomagnification as the
17   increase in one trophic level.                       So when I
18   discuss -- I just want to make sure we're clear on
19   what your definition of "biomagnification" is.                                       I'm
20   not an ecologist, so I don't conduct
21   biomagnification studies in the environment.
22            Q.    But in any event, by 1950, your
23   testimony is that the scientific community
24   understood that DDT could bioaccumulate in living
25   organisms?

                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 768
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16788 Page 10 of 26


                                                                                             Page 249
 1             A.   Yes.      Yes.
 2             (Exhibit 26 was marked for identification.)
 3             Q.   Okay.       I'm going to hand you what I've
 4   marked as Exhibit 26.               It's entitled "DDT:                       A
 5   Review of Scientific and Economic Aspects of the
 6   Decision to Ban Its Use As a Pesticide."                                  And this
 7   is dated 1975; do you see that?
 8             A.   I do.
 9             Q.   And it's published by the U.S.
10   Environmental Protection Agency, correct?
11             A.   Yes.
12             Q.   Okay.       Now, it's a long document, so
13   I've only excerpted one -- or a few particular
14   pages, but if you look at page 149 that I've
15   attached to that exhibit, it has the domestic
16   production consumption and exports of DDT in the
17   United States, 1950 to 1972; do you see that?
18             A.   Yes.
19             Q.   The domestic consumption of DDT
20   expressed in 1,000 pounds in 1957 was 57 million
21   638 pounds; is that correct?
22             A.   I'm sorry.           Where are you?
23             Q.   1950.
24             A.   Oh, in 1950, yes.
25             Q.   Domestic consumption, 57 million.

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 769
 Case 2:15-cv-00201-SMJ    ECF No. 382-3      filed 01/28/20      PageID.16789 Page 11 of 26


                                                                                              Page 250
 1             A.    I thought you said 53.                       I'm sorry.              Yes,
 2   that's correct.
 3             Q.    And by 1960, that had expanded to 70
 4   million 146 pounds of domestic consumption of DDT?
 5             A.    That looks correct.
 6             MR. LAND:         Slight clarification.                        70
 7   million, 146 thousand, but that's fine.
 8             Q.    Yeah.       70 million, 146 thousand pounds
 9   of domestic consumption of DDT in 1960, is that
10   correct?       Yes.     Domestically --
11             A.    Are you answering your own question?
12             Q.    I am.
13             A.    Okay.
14             Q.    Is it true that domestically, 70 million
15   146 thousand pounds of DDT was used in 1960?
16             A.    Yeah.       That looks correct, yes.
17             Q.    Thank you.
18             A.    Thank you for the answer.
19             Q.    I could help you out a lot more if you'd
20   let me.
21             A.    You could.
22             Q.    So, you know, roughly, the use of DDT
23   domestically jumped, from 1950 to 1960, by about 13
24   million pounds, correct?
25             A.    Approximately.

                            TSG Reporting - Worldwide   877-702-9580
                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 770
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16790 Page 12 of 26


                                                                                             Page 251
 1             Q.   And a substantial portion of that DDT
 2   was used on food crops, correct?
 3             MR. CORLEY:          Objection, form; calls for
 4   speculation.
 5             A.   It doesn't indicate what it was used
 6   for.
 7             Q.   DDT was used during that period of time
 8   in residential neighborhoods, correct?
 9             MR. LAND:        Objection; calls for speculation.
10             A.   I have no information on that.
11             Q.   During the period of time that it was
12   already known, according to your testimony, that
13   DDT caused cancer in laboratory animals and that it
14   was known that DDT could bioaccumulate in living
15   organisms, DDT nevertheless was used in greater
16   volumes during that period of time, correct?
17             A.   It appears to be.                  Now, one thing I
18   want --
19             Q.   There's no pending question, Doctor.
20             MR. LAND:        We can address this later, if you
21   need it.       No question is pending.
22            (Exhibit 27 was marked for identification.)
23             Q.   Doctor, I'm going to hand you what we've
24   marked as Exhibit 27.               This is a 1957 publication
25   by the United States Department of Public Health,

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 771
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16791 Page 13 of 26


                                                                                             Page 259
 1             MR. LAND:        Same objections.
 2             A.   I have no opinion.
 3             Q.   Okay.       After 1950, when you say the
 4   medical and scientific community understood that
 5   DDT could bioaccumulate, did the patterns of DDT's
 6   use domestically change?
 7             MR. CORLEY:          The same objections.
 8             A.   Opinions about its use changed.                                I
 9   haven't looked at production and use numbers, but
10   during that time period, keep in mind, unlike other
11   compounds that were bioaccumulating, DDT was very
12   useful.      So, did the subsequent wars, Korea and so
13   forth -- did they produce more to keep them from
14   developing typhoid, other -- so there's a
15   cost-benefit analysis that they have to conduct.
16   So they're not responding to these toxicity
17   studies.       Whether or not they increased the
18   production or not, I don't know.
19             (Exhibit 28 was marked for identification.)
20             Q.   I'm going to hand you what I've marked
21   as Exhibit Number 28.
22             You mentioned Dr. Lehman earlier in your
23   testimony today?
24             A.   I did.
25             Q.   Who is Dr. Lehman?

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 772
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16792 Page 14 of 26


                                                                                             Page 260
 1             A.   He was the chief of -- I think it was
 2   the pharmacology division in the FDA.
 3             Q.   And, in fact, what I've handed you as
 4   Exhibit Number 28 is the document entitled
 5   "Summaries of Pesticide Toxicity" by A.J. Lehman,
 6   L-e-h-m-a-n, M.D., Director, Division of
 7   Pharmacology, Bureau of Scientific Research, Food
 8   and Drug Administration, U.S. Department of Health,
 9   Education, and Welfare, Washington, D.C., correct?
10             A.   Yes.
11             Q.   And the date of this is 1965; is that
12   right?
13             A.   That's correct.
14             Q.   And this is after, obviously, Fitzhugh
15   and Nelson's paper was published, correct?
16             A.   That's correct.
17             Q.   And after you believe that it was
18   well-known that DDT could bioaccumulate, correct?
19             A.   That's correct.
20             Q.   And if you turn to page 16, there's a
21   discussion of DDT; is that correct?
22             A.   That's correct.
23             Q.   And it reads, "DDT," and then there's a
24   section entitled "Toxicity in rats," correct?
25             A.   That's correct.

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 773
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16793 Page 15 of 26


                                                                                             Page 261
 1             Q.   And I've highlighted on your copy where
 2   it refers to neoplasms, correct?
 3             A.   That's correct.
 4             Q.   And that would refer to cancer; is that
 5   right?
 6             A.   That's correct.
 7             Q.   And Dr. Lehman writes DDT is not a
 8   carcinogen, correct?
 9             A.   That's what he writes.
10             Q.   Can you identify a single study of DDT
11   in which it was observed -- strike that.                                  Let's do
12   this in a little bit more methodical way.
13             Let me ask this:              Did you find a single
14   report in the scientific literature that referred
15   to PCBs as bioaccumulating between 1930 and 1966?
16             A.   Yeah, could you just hold off for just a
17   second?
18             Q.   Sure.
19             A.   (Document reviewed.)                     I just want to
20   make sure the previous answer I gave you was
21   correct.
22             (Document reviewed.)                    Okay.       I gave you the
23   previous answer that he stated neoplasm DDT is not
24   a carcinogen.
25             Q.   Thank you.

                           TSG Reporting - Worldwide    877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 774
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16794 Page 16 of 26


                                                                                             Page 262
 1             A.   I see that, but I want to also state I
 2   don't see a reference to the Fitzhugh study.
 3             Q.   Look at --
 4             A.   Oh, yes.         I'm sorry.              I'm sorry.              Yes,
 5   you're right.
 6             Q.   Look at "chronic feeding."                           It says
 7   "Fitzhugh, O.G., and Nelson, A.A., Journal of
 8   Pharmacology" --
 9             A.   Yes, sir.          You're correct.
10             Q.   -- "Experimental Therapy," correct?
11             A.   Right.
12             Q.   That's the 1947 paper we've talked
13   about?
14             A.   Right.        Yes.
15             Q.   So Lehman is specifically referring to
16   Fitzhugh and Nelson that we've talked about that
17   you said indicated that DDT was carcinogenic,
18   correct?
19             A.   I didn't say that, but I read you what
20   Fitzhugh said.
21             Q.   You cited in your report a paper by
22   Woodward [sic], 1945?
23             A.   Woodard.
24             Q.   Woodard.         I'm sorry.
25             It's entitled "Accumulation of DDT in the

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 775
 Case 2:15-cv-00201-SMJ   ECF No. 382-3      filed 01/28/20      PageID.16795 Page 17 of 26


                                                                                             Page 317
 1                         REPORTER'S CERTIFICATE
 2   STATE OF COLORADO                         )
 3                                             ) ss.
 4   COUNTY OF DENVER                          )
 5             I, MELANIE L. GIAMARCO, do hereby certify
 6   that I am a Registered Professional Reporter and
 7   Notary Public within the State of Colorado; that
 8   previous to the commencement of the examination,
 9   the deponent was duly sworn by me.
10             I further certify that this deposition was
11   taken in machine shorthand by me at the time and
12   place herein set forth, that it was thereafter
13   reduced to typewritten form, and that the foregoing
14   constitutes a true and correct transcript of the
15   proceedings had.
16             I further certify that I am not employed by,
17   related to, nor of counsel for any of the parties
18   herein, nor otherwise interested in the result of
19   the within litigation.
20             In witness whereof, I have affixed my
21   signature this 21st day of June, 2019.
22

23                          _______________________________
                            Melanie L. Giamarco, CSR RPR CRR
24

     My commission expires:                August 21, 2021.
25   Notary ID:       20014025991

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 776
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16796 Page 18 of 26




                               EXHIBIT 11




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 777
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16797 Page 19 of 26




                                                                                      Page 1
      SUPERIOR COURT OF THE STATE OF CALIFORNIA
      FOR THE COUNTY OF LOS ANGELES
      CASE NO. BC461315
      _______________________________________________________
      VIDEO DEPOSITION OF RICHARD L. DEGRANDCHAMP, PHD
      AUGUST 21, 2014
      _______________________________________________________
      MICHAEL E. WILLIAMS, VIRGINIA RODRIGUEZ AND SUSAN
      LAURY,
                   Plaintiffs,
      vs.
      MONSANTO COMPANY, ET AL.,
                   Defendants.
      _______________________________________________________
      APPEARANCES:
             ALLEN STEWART, P.C.
                  By Steve Baughman Jensen, Esq.
                     Republic Center
                     325 North St. Paul Street, Suite 4000
                     Dallas, Texas 75201
                     Appearing for Plaintiffs.

             STEPTOE & JOHNSON, LLP
                  By Lawrence P. Riff, Esq.
                     633 West Fifth Street, Suite 700
                     Los Angeles, California 90071
                     and
             HUSCH BLACKWELL, LLP
                  By Adam E. Miller, Esq.
                     190 Carondelet Plaza, Suite 600
                     St. Louis, Missouri 63105
                     Appearing for Defendants.
      ALSO PRESENT:       Robert Kaley



                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 778
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16798 Page 20 of 26

                         Richard L. DeGrandchamp, PhD
                                August 21, 2014

                                                                                     Page 2
  1                Pursuant to Notice and the California Rules
  2    of Civil Procedure, the Video Deposition of
  3    Richard L. DeGrandchamp, PhD., called by Defendants,
  4    was taken on August 21, 2014, commencing at 9:00 a.m.,
  5    at 1700 Lincoln Street, Suite 4700, Denver, Colorado,
  6    before Harriet S. Weisenthal, Registered Professional
  7    Reporter and Notary Public within and for the State of
  8    Colorado.
  9
 10
 11                                 I N D E X
 12    DEPOSITION OF RICHARD L. DEGRANDCHAMP, PHD:
 13    EXAMINATION                                                                   PAGE
 14    Examination by Mr. Riff                                                           5
       Examination by Mr. Jensen                                                       196
 15    Examination by Mr. Riff                                                         197
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                       Paszkiewicz Court Reporting
                (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 779
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16799 Page 21 of 26

                         Richard L. DeGrandchamp, PhD
                                August 21, 2014

                                                                                   Page 52
  1    history of science?
  2               A       Science?
  3               Q       Right.
  4               A       No.
  5               Q       Are you an expert in the history of
  6    animal bioassay testing?
  7                       MR. JENSEN:     Objection to form.
  8                       THE WITNESS:      Do I have a degree in that?
  9    BY MR. RIFF:
 10               Q       No.
 11               A       Could you --
 12               Q       Okay.    So, I am now asking, really, an
 13    opinion question.          I am asking your opinion whether you
 14    are -- whether you consider yourself an expert in a
 15    subject.       That's what I am asking.
 16                       And, so, that's what I am asking:                      Do you
 17    consider yourself an expert in the history of cancer
 18    studies involving animal bioassays?
 19                       MR. JENSEN:     Objection to form.                  Calls
 20    for a legal conclusion.
 21                       THE WITNESS:      The history, no.
 22    BY MR. RIFF:
 23               Q       Does the term, "state-of-the-art," mean
 24    something to you?
 25               A       Yes.


                       Paszkiewicz Court Reporting
                (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 780
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16800 Page 22 of 26

                         Richard L. DeGrandchamp, PhD
                                August 21, 2014

                                                                                 Page 200
  1    STATE OF COLORADO)
  2                          )ss.    REPORTER'S CERTIFICATE
  3    COUNTY OF DENVER )
  4          I, Harriet S. Weisenthal, do hereby certify that I
  5    am a Registered Professional Reporter and Notary Public
  6    within the State of Colorado; that previous to the
  7    commencement of the examination, the deponent was duly
  8    sworn to testify to the truth.
  9          I further certify that this deposition was taken
 10    in shorthand by me at the time and place herein set
 11    forth, that it was thereafter reduced to typewritten
 12    form, and that the foregoing constitutes a true and
 13    correct transcript.
 14          I further certify that I am not related to,
 15    employed by, nor of counsel for any of the parties
 16    or attorneys herein, nor otherwise interested in
 17    the result of the within action.
 18          In witness thereof, I have affixed my signature
 19    and seal this August 26, 2014.
 20          My Commission expires September 7, 2017.
 21
 22                              ________________________
                                 Harriet S. Weisenthal
 23
 24
 25


                       Paszkiewicz Court Reporting
                (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 781
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16801 Page 23 of 26




                               EXHIBIT 12




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 782
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16802 Page 24 of 26


                                                                                       Page 1380
                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                            TWENTY-FIRST JUDICIAL CIRCUIT
                    THE HONORABLE STEVEN H. GOLDMAN, PRESIDING


              JULIA SMITH, et al.,           )
                                             )
                         PLAINTIFFS,         )
                                             )
                         vs.                 ) Cause No. 10SL-CC03822
                                             )
              MONSANTO CO., et al.,          )
                                             )
                         DEFENDANTS.         )




              ===================================================
                     REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                  VOLUME 8
                             SEPTEMBER 17, 2015
                                 SESSION B
                            CROSS EXAMINATION OF
                          DR. RICHARD DEGRANDCHAMP
                 Reported by: Rhonda J. Laurentius, CCR, RPR
              ===================================================

              For the Plaintiffs:                         For the Defendants:
              Allen Stewart, P.C.                         White & Williams
              Mr. Allen Stewart                           Mr. Thomas Goutman
              Mr. Steve Baughman Jensen                   Mr. Christopher DiMuro

              Williams Kherkher                           Husch Blackwell
              Mr. Steven J. Kherkher                      Ms. Christine Miller
                                                          Mr. Adam Miller




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 783
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16803 Page 25 of 26


                                                                                       Page 1394
    1                    Q.   Now you mentioned that you were an
    2         adjunct -- What is your title there?
    3                    A.   I'm a lecturer.
    4                    Q.   Lecturer.      You teach two courses a
    5         year, is that right?
    6                    A.   Yes.
    7                    Q.   And one is in the fall, one is in the
    8         spring, and for each of those courses you earn
    9         $5,000?
   10                    A.   Yes.
   11                    Q.   All right.       But as a lecturer, as
   12         whatever faculty position you might have at the
   13         University of Colorado, you don't operate or run a
   14         toxicology lab, is that correct?
   15                    A.   Not in my current position, no.
   16                    Q.   In fact, you haven't run a lab or
   17         worked in a lab since the early 90s, correct?
   18                    A.   I believe my last lab was at the
   19         Medical School, University of Colorado, and I think
   20         that was the early 90s, yes.
   21                    Q.   So about 24 years ago was the last
   22         time?
   23                    A.   Yeah, it's been a long time.
   24                    Q.   So when you said we, this is what we as
   25         toxicologists do in a laboratory, you haven't done


                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 784
Case 2:15-cv-00201-SMJ   ECF No. 382-3   filed 01/28/20    PageID.16804 Page 26 of 26


                                                                                       Page 1395
    1         that kind of work in a quarter century, correct?
    2                    A.   I haven't done any laboratory work in a
    3         quarter century, but I'm part of the toxicology
    4         community.
    5                    Q.   Okay.      But you haven't done laboratory
    6         work in 24 years or so?
    7                    A.   That's correct.
    8                    Q.   All right.       Now you talked a little bit
    9         about these various genetic assays or tests that
   10         could be run, and you showed the jury some
   11         demonstrative showing these results.                      One of them
   12         is called a Comet Assay, correct?
   13                    A.   Correct.
   14                    Q.   You've never conducted that kind of
   15         test yourself, is that correct?
   16                    A.   I have not.
   17                    Q.   And one of them was a P32 post-labeling
   18         study, do you remember that study?
   19                    A.   Yes.
   20                    Q.   And you've never conducted that kind of
   21         study yourself, correct?
   22                    A.   No.
   23                    Q.   And another one was a study to evaluate
   24         whether PCBs could potentially have an effect on a
   25         tumor suppressor gene you called TP-53?


                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 785
